IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-77,512-01


EX PARTE HIPOLITO GONZALES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W83-97687-L(A) IN THE CRIMINAL DISTRICT COURT #5
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to twenty-five years' imprisonment. 
	In this application, Applicant alleges that he is being improperly denied credit for time he
spent out on mandatory supervision before revocation.  On April 9, 2012, the trial court made
findings of fact and conclusions of law that were based on an affidavit submitted by the
Classification and Records Department of the Texas Department of Criminal Justice - Correctional
Institutions Division.  The trial court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for findings and conclusions #3 and
#4.  Whether an inmate is eligible for street-time credit or not is determined by the version of Section
508.149(a) of the Texas Government Code in effect when the inmate's parole or mandatory
supervision is revoked.  Ex parte Noyola, 215 S.W.3d 862, 867 (Tex. Crim. App. 2007).
	Based upon the trial court's findings and conclusions and our own review, we deny relief.

Filed: May 9, 2012
Do not publish